
	
		II
		110th CONGRESS
		2d Session
		S. 3648
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Mr. Reid (on behalf of
			 Mr. Kennedy) (for himself,
			 Mr. Obama, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act to require
		  employers to keep records of non-employees who perform labor or services for
		  remuneration and to provide a special penalty for employers who misclassify
		  employees as non-employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Misclassification Prevention
			 Act.
		2.Classification of
			 employees and non-employees
			(a)Recordkeeping
			 and notice requirementsSection 11(c) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 211(c)) is amended—
				(1)by striking
			 Every employer and inserting (1) Every
			 employer;
				(2)by striking
			 the persons employed by him and inserting (A) the persons
			 employed by such employer;
				(3)by striking
			 maintained by him and inserting , (B) the individuals who
			 are not employees of the employer (within the meaning of section 3(g)) but with
			 whom the employer, in the course of the trade or business in which the employer
			 is engaged, has engaged for the performance of labor or services, and of the
			 remuneration relating to the performance of labor or services by such
			 individuals, and (C) the notices required under paragraph (3),;
			 and
				(4)by inserting at
			 the end the following:
					
						(2)All records under this subsection shall
				contain an accurate classification of the status of each individual described
				in paragraph (1) as either an employee of the employer (within the meaning of
				section 3(g)) or a non-employee engaged by the employer for the performance of
				labor or services.
						(3)(A)Every employer subject to any provision of
				this Act or any order issued under this Act shall provide the notice described
				in subparagraph (C) to each employee of the employer and each individual
				classified under paragraph (2) as a non-employee engaged by the employer for
				the performance of labor or services.
							(B)Such notice shall be provided, at minimum,
				not later than 6 months after the date of enactment of the
				Employee Misclassification Prevention Act, and
				thereafter for new employees, upon employment, and for non-employees engaged
				for the performance of labor or services, upon commencement of the services
				subject to such contract. Every employer shall also provide such notice to any
				individual upon changing such individual’s status as an employee or
				non-employee under paragraph (2).
							(C)The notice required under this paragraph
				shall be in writing and shall—
								(i)inform the individual of the employer’s
				classification of the individual as an employee or a non-employee under
				paragraph (2);
								(ii)include a statement directing such
				individual to a Department of Labor website established for the purpose of
				providing further information about the rights of employees under the
				law;
								(iii)include the address and telephone
				number for the applicable local office of the Federal Department of
				Labor;
								(iv)include for those individuals classified by
				the employer as a non-employee under paragraph (2), the following statement:
				Your rights to wage, hour, and other labor protections depend upon your
				proper classification as an employee or non-employee. If you have any questions
				or concerns about how you have been classified or suspect that you may have
				been misclassified, contact the U.S. Department of Labor.; and
								(v)include such additional information as the
				Secretary shall prescribe by
				regulation.
								.
				(b)Special
			 prohibited ActSection 15(a) of such Act is amended by adding at
			 the end the following:
				
					(6)to fail to accurately classify an
				individual in accordance with section
				11(c).
					.
			(c)Special penalty
			 for certain recordkeeping and notice violationsSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 216) is amended—
				(1)in
			 subsection (b)—
					(A)in the third
			 sentence, by striking either of the preceding sentences and
			 inserting any of the preceding sentences; and
					(B)by inserting after
			 the first sentence the following: Such liquidated damages are doubled
			 (subject to section 11 of the Portal-to-Portal Pay Act of 1947 (29 U.S.C. 260))
			 where, in addition to violating the provisions of section 6 or 7, the employer
			 has violated the provisions of section 15(a)(6) with respect to such employee
			 or employees.; and
					(2)in
			 subsection (e), after the first sentence in the matter preceding paragraph (1),
			 by inserting the following: Any person who repeatedly or willfully
			 violates section 15(a)(6) shall be subject to a civil penalty of not to exceed
			 $10,000 for each such violation..
				(d)Employee rights
			 websiteNot later than 90
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 establish, for purposes of section 11(c)(3)(C)(ii) of the Fair Labor Standards
			 Act of 1938 (as added by this Act), a single web page on the Department of
			 Labor website that summarizes in plain language the rights of employees under
			 the Fair Labor Standards Act and other Federal laws. Such web page shall
			 contain appropriate links to additional information on the Department of Labor
			 website or other Federal agency websites, including wage and hour complaint
			 forms, along with a statement explaining that employees may have additional or
			 greater rights under State or local laws and how employees may obtain
			 additional information about their rights under State or local laws. Such web
			 page shall be made available in English and any other languages which the
			 Secretary determines to be prevalent among individuals likely to access the web
			 page. The Secretary shall coordinate with other relevant Federal agencies in
			 order to provide similar information (or a link to the Department of Labor web
			 page required by this subsection) on the websites of such other
			 agencies.
			3.Misclassification of
			 employees for unemployment compensation purposes
			(a)In
			 generalSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a)) is amended—
				(1)in paragraph (10),
			 by striking the period and inserting ; and; and
				(2)by adding after
			 paragraph (10) the following:
					
						(11)(A)Such auditing and investigative programs as
				may be necessary to identify employers that have not registered under the State
				law or that are paying unreported compensation, where these actions or
				omissions by the employers have the effect of excluding employees from
				unemployment compensation coverage; and
							(B)The making of quarterly reports to the
				Secretary of Labor (in such form as the Secretary of Labor may require)
				describing the results of programs under subparagraph (A); and
							(12)The establishment
				of administrative penalties for misclassifying employees, or paying unreported
				compensation to employees without proper recordkeeping, for unemployment
				compensation
				purposes.
						.
				(b)Review of
			 auditing programsThe Secretary of Labor shall include, in the
			 Department of Labor’s system for measuring States’ performance in conducting
			 unemployment compensation tax audits, a specific measure of their effectiveness
			 in identifying the underreporting of wages and the underpayment of unemployment
			 compensation tax contributions (including their effectiveness in identifying
			 instances of such underreporting or underpayments despite the absence of
			 cancelled checks, original time sheets, or other similar documentation).
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by subsection (a) shall take effect 12
			 months after the date of the enactment of this Act.
				(2)ExceptionIf
			 the Secretary of Labor finds that legislation is necessary in order for the
			 unemployment compensation law of a State to comply with the amendments made by
			 subsection (a), such amendments shall not apply with respect to such law until
			 the later of—
					(A)the day after the
			 close of the first session of the legislature of such State which begins after
			 the date of the enactment of this Act; or
					(B)12 months after
			 the date of the enactment of this Act.
					(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 State has the meaning given such term by section 3306(j) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 3306(j)); and
				(2)the term
			 session, as used with respect to a State legislature, means a
			 regular, special, budget, or other session of such legislature.
				4.Department of
			 Labor coordination and referralNotwithstanding any other provision of law,
			 any office, administration, or division of the Department of Labor that, while
			 in the performance of its official duties, obtains information regarding the
			 misclassification by an employer of any individual regarding whether such
			 individual is an employee or a non-employee contracted for the performance of
			 services for purposes of section 6 or 7 of the Fair Labor Standards Act or in
			 records required under section 11(c) of such Act, shall report such information
			 to the Employment Standards Administration of the Department. The Employment
			 Standards Administration may report such information to the Internal Revenue
			 Service as the Administration considers appropriate.
		5.Targeted
			 auditsThe Secretary of Labor
			 shall ensure that at least 25 percent of the audits of employers subject to the
			 Fair Labor Standards Act that are conducted by the Wage and Hour Division of
			 the Department of Labor are focused on potential violations of the
			 recordkeeping requirements of section 11(c) of such Act (29 U.S.C. 211(c)) (as
			 amended by this Act). Such Division shall focus such audits on employers in
			 industries with frequent incidence of mis­class­i­fy­ing employees as
			 non-employees, as determined by the Secretary.
		
